 

Exhibit 10.6

 

VERIFYME, INC.

2020 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (this “Award Agreement”) is made and
entered into as of [________] (the “Date of Grant”), by and between VerifyMe,
Inc. (the “Company”) and [________] (the “Participant”). Capitalized terms not
defined in this Award Agreement shall have the respective meanings given such
terms by the VerifyMe, Inc. 2020 Equity Incentive Plan (the “Plan”).

 

1.       Award. The Company hereby grants to the Participant an Award (the
“Award”) of [________] Restricted Stock Units (the “RSUs”) subject to the
provisions of the Plan and to the terms and conditions of this Award Agreement.

 

2.       Vesting and Payment. Subject to the provisions of the Plan and this
Award Agreement, the RSUs are fully vested on the Date of Grant (the “Vesting
Date”). Each vested RSU represents the right to receive one share of Common
Stock, which, less the number of shares of Common Stock withheld to satisfy tax
withholding pursuant to Paragraph 4 below, if any, will be issued to the
Participant as soon as practicable following the Vesting Date, but no later than
90 days thereafter.

 

3.       Stockholder Rights. The Participant shall not be entitled, prior to the
conversion of the RSUs into the right to receive shares of Common Stock and the
issuance of such shares to the Participant, to any rights as a stockholder with
respect to such shares of Common Stock, including the right to vote, sell,
pledge, transfer or otherwise dispose of the shares.

 

4.       Withholding of Taxes. The Company and its Affiliates shall have the
right to deduct shares of Common Stock that would otherwise be distributed
pursuant to this Award Agreement from any payment made under this Award
Agreement in satisfaction of the federal, state, local or foreign income or
other taxes required by law to be withheld with respect to such payment. Shares
of Common Stock tendered as payment of required tax withholding shall be valued
at the fair market value of the Company’s Common Stock on the date such tax
withholding obligation arises. It shall be a condition to the obligation of the
Company to issue shares of Common Stock or other property, or any combination
thereof, upon payment of the Award, that the Participant pay to the Company or
an Affiliate, upon its demand, such amount as may be requested by the Company or
the Affiliate for the purpose of satisfying any liability to withhold federal,
state, local or foreign income or other taxes. If the amount requested is not
paid, the Company may refuse to issue or pay shares of Common Stock or other
property, or any combination thereof.

 





 1 

 

 

5.       Miscellaneous.

 

(a)       Compliance with Laws. If the Company, in its sole discretion,
determines that the listing upon any securities exchange or registration or
qualification under any federal, state or local law or any foreign law of any
shares to be issued pursuant to an Award is necessary or desirable, issuance of
such shares shall not be made until such listing, registration or qualification
shall have been completed.

 

(b)       Incorporation of Plan. The RSUs are subject to the Plan and any
interpretations by the Committee under the Plan, which are hereby incorporated
into this Award Agreement by reference and made a part hereof. By the execution
of this Award Agreement, the Participant acknowledges that the Plan document and
the Plan prospectus, as in effect on the date of this Agreement, have been made
available to the Participant for review.

 

(c)       Administration, Interpretation, Etc. Any action taken or decision made
by the Company, the Board or the Committee arising out of or in connection with
the construction, administration, interpretation or effect of any provision of
the Plan or this Award Agreement shall lie within its sole and absolute
discretion, as the case may be, and shall be final, conclusive and binding on
the Participant and all persons claiming under or through the Participant. By
receipt of the RSUs or other benefit under the Plan, the Participant and each
person claiming under or through the Participant shall be conclusively deemed to
have indicated acceptance and ratification of, and consent to, any action taken
under the Plan or this Award Agreement by the Company, the Board or the
Committee.

 

(d)       Entire Agreement. This Award Agreement constitutes the entire
agreement of the parties hereto with respect to the matters contained herein and
constitutes the only agreement between the parties hereto with respect to the
matters contained herein.

 

(e)       Notices. Any notices necessary or required to be given under this
Award Agreement shall be sufficiently given if in writing, and personally
delivered or mailed by registered or certified mail, return receipt requested,
postage prepaid, to the last known addresses of the parties hereto, or to such
other address or addresses as any of the parties shall have specified in writing
to the other party hereto.

 

(f)       Choice of Law. This Agreement and any dispute, disagreement, or issue
of construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed by the substantive laws, but not the choice of law rules, of the State
of Nevada without regard to choice of law considerations.

 

6.       Counterparts; Participant Acknowledgement. This Award Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which shall constitute one and the same agreement. By the execution
of this Award Agreement, the Participant signifies that the Participant has
fully read, completely understands, and voluntarily agrees with this Award
Agreement and knowingly and voluntarily accepts all of its terms and conditions.

 

*        *        *        *        *

 



 2 

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement as of the Date of Grant set forth above.

 

  VERIFYME, INC.       By:       Name:     Title:         PARTICIPANT        

 

 

3



 

  